Per Curiam,
The auditor’s report in this case contains a very thorough, able and exhaustive review of all the matters of fact and law involved in the present contention. There is no controversy as to the facts, and the question whether the provisions of the will are in conflict with our law against perpetuities is so fully and carefully considered, and the conclusions reached are so entirely in accord with our convictions, that we affirm the decree of the learned court below upon the report of the auditor.
Decree affirmed and appeal dismissed at the cost of the appellants.